1 Investor Presentation February 2011 2 This presentation contains “forward-looking statements” within the meaning of the federal securities laws. These statements reflect management’s current views with respect to future events and are subject to risk and uncertainties. We note that a variety of factors and uncertainties could cause our actual results to differ significantly from the results discussed in the forward-looking statements. Factors and uncertainties that might cause such differences include, but are not limited to: general economic, market, or business conditions; the opportunities (or lack thereof) that may be presented to us and that we may pursue; fluctuations in costs and expenses including the costs of raw materials, purchased energy, and freight; changes in interest rates; demand for new housing; accuracy of accounting assumptions related to impaired assets, pension and postretirement costs, contingency reserves and income taxes; competitive actions by other companies; changes in laws or regulations; our ability to execute certain strategic and business improvement initiatives; the accuracy of certain judgments and estimates concerning the integration of acquired operations and other factors, many of which are beyond our control. Except as required by law, we expressly disclaim any obligation to publicly revise any forward-looking statements contained in this presentation to reflect the occurrence of events after the date of this presentation. This presentation includes non-GAAP financial measures.The required reconciliations to GAAP financial measures are included on our website, www.templeinland.com. 3 Create Superior and Sustainable Value •Maximize ROI •Profitably grow our business 4 Scorecard •Maximize ROI ® 8.2% TIN ROI –Corrugated Packaging ® 16.5% ROI •Record ROI in 2009 and 2010 •Fifth consecutive year of above cost of capital returns –Building Products ® (3.8)% ROI •Positive EBITDA of $22 million, up $5 million from 2009 despite continued historic lows in housing •Significantly outperformed peers New Temple-Inland (January 2, 2008 to February 1, 2011) 5 Source:Bloomberg Temple-Inland Value Creation 6 Return on Sales (EBIT/Sales) X•Returning Cash to Shareholders Sales/Investment (Assets) •Reducing Debt •Investing in our Businesses Return on Investment (Assets) •Profitably Growing our Company OperationsCapital Allocation Value Creation 7 7 Corrugated Packaging Strategic Initiatives • Maintain high integration level - Box plant consumption mill capacity • Drive for low cost - Asset utilization and manufacturing excellence • Improve mix and margins - Sales excellence • Profitably grow business - Organically / Acquisition Lowering Costs, Improving Efficiencies and Growing Profitably 8 8 Integration Level - Highest in the Industry Source:Company reports Temple-Inland is the most integrated producer of corrugated containers 9 Drive For Low Cost •Lower mill cost •Lower box plant cost 9 10 Corrugated Packaging Strategic Initiatives •Drive Low Cost and Increase Asset Utilization –Fewer Plants –Fewer Machines –Fewer People •Improve Mix & Margins C U L T U R E Lower cost and higher margins 11 Box Plant Transformation I •EBIT (Lower Costs) $80MM/Year –Fewer Plants 4 –Fewer Machines 88 –Fewer Positions1,157 •Investment $174MM •ROI 46% Complete Box Plant Transformation I lowered costs by $10 million in 2010 12 Box Plant Transformation II •EBIT (Lower Costs) $100MM/Year –Fewer Plants 12 –Fewer Machines 65 –Fewer Positions 900 •Investment $250MM •ROI 40% Box Plant Transformation II lowered costs by $10 million in 2010 13 Box Plant Transformation Box Plant Transformation will reduce cost by $180 million 67 51 2006Pro-Forma 2013 (24%) (44%) (26%) 14 Improve Mix and Margins •Customer segmentation •Target richer segment of customer portfolio Corrugated Packaging Comparative Peer Group EBIT Margin (ROS) 15 Notes:(1)EBIT excludes special items - For TIN and IP as reported by segment; for PCA, Gross Profit-selling and administrative expenses; for SSCC, for containerboard, corrugated containers and reclamation operations (2)Adjustments to EBIT - For SSCC, beginning in 2007, working capital interest was no longer charged to operations.Based on restatement of 2006 and 2005 data, EBIT is adjusted upward by $70 million for the years 2004 and 2003. (3)Restatements - Most recent reported data used to replace prior data, as reported, when available. 16 Source: For TIN, Corrugated Packaging actual capital spending and depreciation. For PCA, total company capital spending and depreciation for 2003-2009. In 2010, capital spending as reported with 9 month depreciation annualized. For SSCC, total company capital spending and depreciation as reported. For IP, Industrial Packaging as reported in 2003-2009. In 2010, Industrial Packaging capital spending and depreciation estimated as a percent of Industrial Packaging to total company capital spending and deprecation in 2009. Corrugated Packaging Comparative Peer Group Sales (Revenues) / Assets 17 x x x x x x x x x x x x x x Notes:(1)Sales - For TIN and IP as reported by segment; for PCA, consolidated Net Sales; for SSCC, Net Sales for containerboard, corrugated containers and reclamation operations (2)Assets (beginning of year) - For TIN and IP as reported by segment adjusted for acquisitions made in Q3 2008; for PCA, consolidated Total Assets; for SSCC, consolidated Total Assets excluding Consumer Packaging prior to 2007.On January 26, 2009 SSCC filed for Chapter 11 Bankruptcy and emerged on June 30, 2010. For 2010, the Successor Total Assets (after adjustments for the Plan of Reorganization and Fresh Start) is used.For 2009, the Successor Total Assets, adjusted for actual cash and cash equivalents is used. (3)Restatements - Most recent reported data used to replace prior data, as reported, when available. 18 Corrugated Packaging Comparative Peer Group Returns (ROA) 18 Notes:(1)EBIT excludes special items - For TIN and IP as reported by segment; for PCA, Gross Profit-selling and administrative expenses; for SSCC, for containerboard, corrugated containers and reclamation operations (2)Adjustments to EBIT - For SSCC, beginning in 2007, working capital interest was no longer charged to operations.Based on restatement of 2006 and 2005 data, EBIT is adjusted upward by $70 million for the years 2004 and 2003. (3)Assets (beginning of year) - For TIN and IP as reported by segment adjusted for acquisitions made in Q3 2008; for PCA, consolidated Total Assets; for SSCC, consolidated Total Assets excluding Consumer Packaging prior to 2007.On January 26, 2009 SSCC filed for Chapter 11 Bankruptcy and emerged on June 30, 2010.For 2010, the Successor Total Assets (after adjustments for the Plan of Reorganization and Fresh Start) is used.For 2009, the Successor Total Assets, adjusted for actual cash and cash equivalents is used. (4)Restatements - Most recent reported data used to replace prior data, as reported, when available. 19 Constructive Fundamentals •Low inventories •High operating rates •Positive demand •Improved pricing 19 20 20 Source: Fibre Box Association and AF&PA Inventories remain at very low levels Rising Industry Operating Rates and Low Inventories Improving Box Demand 21 Source:Fibre Box Association and Institute for Supply Management 22 22 Improved Linerboard Pricing Linerboard prices rose 21% in 2010 Source:Pulp and Paper Week 23 23 Corrugated Packaging Summary •Simple, consistent strategy…execution drives results •Track record of success… much more to come •Fundamentally changed industry 24 24 Building Products Strategic Initiatives •Deliver tailored portfolio of building products –Products for new home, repair and remodeling and commercial markets •Drive low cost –Manufacturing excellence •Serve preferred markets –Favorable demographics •Profitably grow business 25 25 Tailored Products 26 26 Low Cost Operations Buna Pineland Diboll Rome DeQuincy Lumber Competitive Position 1st Quartile 2nd Quartile 3rd Quartile 4th Quartile Gypsum Competitive Position Cumberland Fletcher W.Memphis McQueeney Panels Competitive Position Monroeville Hope Diboll Thomson PB MDF El Dorado Mt. Jewett 80% of Building Products operations are in lowest cost quartile 1st Quartile 2nd Quartile 3rd Quartile 4th Quartile 1st Quartile 2nd Quartile 3rd Quartile 4th Quartile Source:Beck & RISI studies and internal analysis 27 27 Favorable Locations Mt. Jewett Cumberland City West Memphis Fletcher El Dorado Hope Rome Thomson Pineland Diboll Monroeville DeQuincy Buna McQueeney Canadian Lumber Fundamentals Source:Wood Markets 28 29 29 Building Products EBITDA Trends Housing Starts TIN EBITDA $8 30 30 Financial Priorities and Capital Allocation •Return cash to shareholders –Maintained dividend through economic downturn –Increased dividend 10% in 2010 –Increased dividend 18% in 2011 •Reduce debt •Invest in our business •Profitably grow Appendix 31 Year-End 2010 Debt Structure Total Debt Borrowings Under Committed Credit Facilities Term Debt ($ In Millions) 32 Term Debt Maturity Profile Term debt ($ In Millions) Total Term Debt $540MM 33 Year-End, 2010
